DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election with traverse of species C1, A2, and A3 in the reply filed on 2/28/2022 is acknowledged.  The traversal is on the ground(s) that:

    PNG
    media_image1.png
    153
    713
    media_image1.png
    Greyscale

This is not found persuasive.  First, just because all the species have some features in common does not negate the fact that there are different structural differences that will need to be searched and examined with respect to the statutory requirements of 35 USC 112, 101, 102, and 103.  Second, the species have physical attributes that are different from each other.  The searching for each species will involve different strategies and search terms because different terms are necessarily used to describe different physical attributes.  Searching for one set of physical attributes using one set of search terms would not necessarily involve or encompass a different set of physical attributes that is described with different terms.  Furthermore, the examination process is made burdensome by the analysis of multiple structures with respect to the statutory requirements of 35 USC 112, 101, 102, and 103.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed 7/26/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Non-patent literature document #4, a thesis by Chia-Hui Chen, was not submitted in its entirety in this present application or in its parent application 16/325563.  Indeed, most of the thesis was not submitted in this present application or in its parent application 16/325563.  Thus, non-patent literature document #4 was not considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-53 and 55-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites “the head” in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
Claims 47-53 and 55-58 are rejected by virtue of their dependence from claim 46.
Claim 49 recites “at least some of the docks” in lines 1-2, which is a relative term that renders the claim indefinite. The term “at least some of the docks” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how many docks are required so as to comprise “some of the docks”.

Claim 50 recites “a device” in line 3, but it is not clear if this device is part of “a plurality of device” of claim 46, line 3 or a newly recited device.  The relationship between these two recitations should be made clear.
Claim 52 recites “two layers” in line 2, but it is not clear if these two layers are a subset of “layers” of claim 52, line 2.  The relationship between these two recitations should be made clear.
Claim 55 recites “at least some of the plurality of devices” in lines 1-2, which is a relative term that renders the claim indefinite. The term “at least some of the plurality of devices” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how many devices are required so as to comprise “some of the plurality of devices”.
Claim 56 recites “at least some of the plurality of devices” in lines 1-2, which is a relative term that renders the claim indefinite. The term “at least some of the plurality of devices” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how many devices are required so as to comprise “some of the plurality of devices”.

Claims 60-62 are rejected by virtue of their dependence from claim 59.
Claim 61 recites “at least some of the docks” in lines 1-2, which is a relative term that renders the claim indefinite. The term “at least some of the docks” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how many docks are required so as to comprise “some of the docks”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-47 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0275891 (Muehlemann).
To the extent that it can be argued that all the features taught by Muehlemann are not provided in a single embodiment, Muehlemann discloses a variety of alternative and additional embodiments having features that are provided in a variety of combinations so that the benefits of these various features can be utilized.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the various features in the alternative and additional embodiments so as to derive the benefits of these features, as suggested by Muehlemann.

a headgear (the support of Muehlemann; paragraphs 0066-0067, 0074-0075, and 0274-0280 of Muehlemann) configured to be worn on the head of a user;
a plurality of devices (the plurality of optical sensors 200, 104 of Muehlemann; FIG. 3A of Muehlemann) configured to attach to the headgear (FIG. 1 of Muehlemann), each device having a light source (the optical sources 202 of Muehlemann) for emitting light towards the head of the user in use and a light detector (the optical detectors 204 of Muehlemann) for detecting light returned from the head of the user; and 
a master controller unit coupled to each of the devices and configured to control the devices (the host module 106 and/or the central unit 108 of Muehlemann; paragraph 0067 of Muehlemann).
With respect to claim 47, Muehlemann teaches or suggests that the plurality of devices are configured to removably attach to the headgear (compare FIGS. 1 and 2 of Muehlemann).  
With respect to claim 55, Muehlemann teaches or suggests that at least some of the plurality of devices comprise at least two light sources (paragraphs 0012, 0065, 0092, and 0110 of Muehlemann).
With respect to claim 56, Muehlemann teaches or suggests that at least some of the plurality of devices comprise at least two light detectors (paragraphs 0012, 0065, 0092, and 0111 of Muehlemann).

Claims 46-49, 55-56, and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of U.S. Patent Application Publication No. 2009/0105605 (Abreu).

Muehlemann teaches a plurality of devices (the plurality of optical sensors 200, 104 of Muehlemann; FIG. 3A of Muehlemann) that are attached using a support 102. In the related field of optical detecting, Abreu teaches the use of a docking connection for mounting an optical sensor to a support (the recess 3696 of FIGS. 100G; the recess 3752 with the plugs 3764, 3766 of FIG. 100J of Abreu).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the docking connection of Abreu for attaching the optical sensors of Muehlemann to the support 102 of Muehlemann since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) it provides a secure and removable connection.
With respect to claim 46, the combination teaches or suggests a wearable brain interface system comprising:
a headgear (the support of Muehlemann; paragraphs 0066-0067, 0074-0075, and 0274-0280 of Muehlemann) configured to be worn on the head of a user;
a plurality of devices (the plurality of optical sensors 200, 104 of Muehlemann; FIG. 3A of Muehlemann) configured to attach to the headgear (via the docks of Abreu), each device having a light source (the optical sources 202 of Muehlemann) for emitting 
a master controller unit coupled to each of the devices and configured to control the devices (the host module 106 and/or the central unit 108 of Muehlemann; paragraph 0067 of Muehlemann).
With respect to claim 47, the combination teaches or suggests that the plurality of devices are configured to removably attach to the headgear (via the docks of Abreu).  
With respect to claim 48, the combination teaches or suggests the headgear comprising a plurality of docks (the docks of Abreu), each of the devices being configured to removably attach to the headgear by being received within a respective dock (the docks and devices interact this way).  
With respect to claim 49, the combination teaches or suggests that at least some of the docks comprise upstanding walls (the walls of the recess 3696 of FIGS. 100G; the walls of the recess 3752 with the plugs 3764, 3766 of FIG. 100J of Abreu).  
With respect to claim 55, the combination teaches or suggests that at least some of the plurality of devices comprise at least two light sources (paragraphs 0012, 0065, and 0110 of Muehlemann).
With respect to claim 56, the combination teaches or suggests that at least some of the plurality of devices comprise at least two light detectors (paragraphs 0012, 0065, 0092, and 0111 of Muehlemann).
With respect to claim 59, the combination teaches or suggests a wearable brain interface system comprising:

a plurality of devices (the plurality of optical sensors 200, 104 of Muehlemann; FIG. 3A of Muehlemann) configured to fit within the docks (the docks of Abreu) to attach to the headgear, each device having a light source (the optical sources 202 of Muehlemann) for emitting light towards the head of the user in use and a light detector (the optical detectors 204 of Muehlemann) for detecting light returned from the head of the user and 
a master controller unit coupled to each of the devices and configured to control the devices (the host module 106 and/or the central unit 108 of Muehlemann; paragraph 0067 of Muehlemann).
With respect to claim 60, the combination teaches or suggests each of the devices being configured to removably attach to the headgear by being received within a respective dock (the docks of Abreu).  
With respect to claim 61, the combination teaches or suggests that at least some of the docks comprise upstanding walls (the walls of the recess 3696 of FIGS. 100G; the walls of the recess 3752 with the plugs 3764, 3766 of FIG. 100J of Abreu).  

Claims 50-51 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of Abreu, and further in view of JP2006-6666 (Kumada).
Muehlemann teaches that the host module 106 may be connected to multiple optical sensors via a single cable which splits to go to each optical sensor (paragraph 0128 of 
With respect to claim 50, the combination teaches or suggests that at least some of the docks comprise an electrical connector for making a connection between the master controller unit and a device received in the dock (the connector in each docking station).  
With respect to claim 51, the combination teaches or suggests that the master controller unit is communicatively coupled to each of the devices by way of a plurality of wires (the wires from each docking station to the shared connector). {N5824584} 2Serial No.: 17/385,247Docket No.: 25239-1OB Filing Date: July 26, 2021Examiner: M. Kremer  
With respect to claim 57, the combination teaches or suggests a shared bus to which the devices are respectively connected and which is in communication with the master controller unit (the shared connector and its connecting cable).  
With respect to claim 58, the combination teaches or suggests that at least one of the devices has a connector for removably connecting the device to the shared bus (the connector of the device that connects to the connector in each docking station).

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of Abreu, and further in view of Kumada, and further in view of U.S. Patent Application Publication No. 2015/0257673 (Lawrence).
The combination teaches or suggests that the master controller unit is communicatively coupled to each of the devices by way of a plurality of wires (the wires from each docking station to the shared connector).  {N5824584} Kumada teaches that the wire are embedded in the headgear (see FIG. 13 of Kumada).  Lawrence teaches that wiring can be between two layers of material that comprises the headgear (paragraphs 0036-0037 and 0062 of Lawrence). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embed the wiring between two layers of material that comprise the headgear since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) it protects the wires.

Claims 53 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of Abreu, and further in view of the Wikipedia article dated August 5, 2015 entitled “Power cord” (power cord article).
Muehlemann teaches a master controller unit (the laptop 108 along or in conjunction with the host module 106 of Muehlemann; paragraph 0067 of Muehlemann).  Muehlemann does not explicit show an input power socket configured to connect to a power cable that provides power from a power source for the master controller unit.  However, it was well known in the art that laptops have such input power sockets for reception of power cables so as to operate on AC power (page 2 of the power cord article teaches that laptops use power cords and the use of IEC 
With respect to claim 53, the combination teaches or suggests the master controller unit comprising an input power socket configured to connect to a power cable that provides power from a power source for the master controller unit (the input power socket of the combination).  
With respect to claim 62, the combination teaches or suggests the master controller unit comprising an input power socket configured to connect to a power cable that provides power from a power source for the master controller unit (the input power socket of the combination). {N5824584} 2Serial No.: 17/385,247Docket No.: 25239-1OB Filing Date: July 26, 2021Examiner: M. Kremer  

Claims 50-51 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of Abreu, and further in view of U.S. Patent No. 4,967,038 (Gevins), and further in view of U.S. Patent Application Publication No. 2012/0089369 (Abuzeni).
Muehlemann teaches that the host module 106 may be connected to multiple optical sensors via a single cable which splits to go to each optical sensor (paragraph 0128 of Muehlemann) while Abreu teaches the use of a docking connection for mounting an optical sensor to a support (the recess 3696 of FIGS. 100G; the recess 3752 with the plugs 3764, 3766 of FIG. 100J of Abreu).  Gevins teaches that docking stations have electrical connectors 31 so as to permit multiple sensors 12a to connect via an embedded wiring system to a shared connector 41 (FIGS. 4 and 5A of Gevins).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an electrical connector in each 
Abuzeni teaches that a shared USB connector is a suitable connector (paragraph 0024, 0032, 0034, and 0038 of Abuzeni) for connecting a wiring arrangement to a host module.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the shared USB connector of Abuzeni as the shared connector to the host module since it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 50, the combination teaches or suggests that at least some of the docks comprise an electrical connector for making a connection between the master controller unit and a device received in the dock (the connector in each docking station).  
With respect to claim 51, the combination teaches or suggests that the master controller unit is communicatively coupled to each of the devices by way of a plurality of wires (the wires from each docking station to the shared connector). {N5824584} 2Serial No.: 17/385,247Docket No.: 25239-1OB Filing Date: July 26, 2021Examiner: M. Kremer  
With respect to claim 57, the combination teaches or suggests a shared bus to which the devices are respectively connected and which is in communication with the master controller unit (the USB connection of the combination).  
With respect to claim 58, the combination teaches or suggests that at least one of the devices has a connector for removably connecting the device to the shared bus (the connector of the device that connects to the connector in each docking station).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 46-48 and 59-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 48 of copending Application No. 16/325563 (the reference application). 
Claim 48 of the reference application has all the features of claims 46-48 and 59-60 of the present application.

Claims 46-48, 50, 55-56, and 57-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-4, 12, and 47 of copending Application No. 16/325563 (the reference application) in view of Muehlemann. 
With respect to claims 46 and 59 of the present application, claim 47 of the reference application has all the features of these claims except the headgear.  Muehlemann teaches a form of headgear (the support of Muehlemann; paragraphs 0066-0067, 0074-0075, and 0274-0280 of Muehlemann).  It would have been obvious to use the cap of Muehlemann so as to mount the docks on the device more easily on the patient.
Claims 2-4 or 47 of the reference application as modified has all the features of claims 46-48, 50, and 57-60 of the present application.
Claim 12 of the reference application as modified has all the features of claim 55 of the present application.


Claims 49 and 61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 47 of copending Application No. 17/385247 (reference application) in view of Muehlemann, and further in view of Abreu
Claim 47 of the reference application as modified includes a plurality of docks.  Abreu teaches the use of upright walls so as to attach the devices of their respective docks (the recess 3696 of FIGS. 100G; the recess 3752 with the plugs 3764, 3766 of FIG. 100J of Abreu).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the docking connection of Abreu with its upright walls for attachment of the optical sensors of Muehlemann since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) it provides a secure and removable connection.

Claims 51-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/325563 (the reference application) in view of Muehlemann, and further in view of U.S. Patent Application Publication No. 2015/0257673 (Lawrence).


Claims 53 and 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-4, 12, and 47 of copending Application No. 16/325563 (the reference application) in view of Muehlemann, and further in view of the Wikipedia article dated August 5, 2015 entitled “Power cord” (power cord article).
Claims 2-4 or 47 of the reference application as modified has all the features of claims 53 and 62 of the present application except the input power socket.  Muehlemann teaches that the main controller may be a laptop (FIG. 1 of Muehlemann). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the laptop of Muehlemann as the main controller since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) it makes the controller compact. Muehlemann does not explicit show an input power socket configured to connect to a power cable that provides power from a power source for the master controller unit.  However, it was well known in the art that laptops have such input power sockets for reception of power cables so as to operate on AC power (page 2 of the power cord article teaches that laptops use power cords and the use of IEC 60320 
With respect to claim 53, the combination includes the master controller unit comprising an input power socket configured to connect to a power cable that provides power from a power source for the master controller unit (the input power socket of the combination).  
With respect to claim 62, the combination includes the master controller unit comprising an input power socket configured to connect to a power cable that provides power from a power source for the master controller unit (the input power socket of the combination). {N5824584} 2Serial No.: 17/385,247Docket No.: 25239-1OB Filing Date: July 26, 2021Examiner: M. Kremer  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791